NO. 07-06-0345-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 23, 2006

______________________________



JEFFREY D. CALVERT, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 69
TH
 DISTRICT COURT OF MOORE COUNTY;



NO. 2575; HONORABLE RON ENNS, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.  

MEMORANDUM OPINION

Appellant, Jeffery D. Calvert, attempts to appeal from the denial of a Motion for Nunc Pro Tunc.  We dismiss for want of jurisdiction.  

Appellant was convicted of Aggravated Sexual Assault on October 10, 1994, and assessed court costs as part of sentencing.  On November 3, 2005, the trial court issued an Inmate Trust Account Order to the Texas Department of Criminal Justice ordering that the assessed court costs be paid from appellant’s inmate trust account.  In May of 2006, appellant filed a Motion for Correction of the Record Nunc Pro Tunc contending that the trial court erred in deducting the court costs from his inmate trust account.   On July 26, 2006, the trial court wrote a letter declining appellant’s request to correct the record.  Subsequently, appellant appealed the trial court’s denial of his motion for nunc pro tunc.

  	The denial of a motion nunc pro tunc is not an appealable order.  
See
 
Allen v. State
, 20 S.W.3d 164, 165 (Tex.App.–Texarkana 2000, no pet.); 
See
 
also
 
State v. Ross
, 953 S.W.2d 748, 755 (Tex.Crim.App. 1997).  Therefore, we must dismiss this appeal for want of jurisdiction.  



Mackey K. Hancock

                  Justice







Do not publish.